20-11254-jlg   Doc 1481-11   Filed 12/11/20 Entered 12/11/20 17:46:03   Exhibit 11
                                     Pg 1 of 9




                       EXHIBIT 11
20-11254-jlg   Doc 1481-11     Filed 12/11/20 Entered 12/11/20 17:46:03        Exhibit 11
                                       Pg 2 of 9




 EN LO PRINCIPAL: Incidente de nulidad de todo lo obrado; EN EL OTROSÍ: En
 subsidio, solicita se declare de oficio la nulidad de todo lo obrado.

                        S.J.L. en lo Civil de Santiago (25°)

        MARÍA JIMENA ORREGO PASTÉN, MAURICIO TAPIA RODRÍGUEZ Y
 RAÚL TORO GONZÁLEZ, abogados, en representación de CONADECUS A.C., en
 estos autos sobre procedimiento especial colectivo regulado en la LPC, caratulados
 “AGRECU / LATAM AIRLINES GROUP S.A”, causa Rol C-8903-2020, cuaderno
 principal, a S.S., respetuosamente decimos:

        Que, dentro del plazo legal, y en atención a lo señalado por resolución judicial
 de 19 de octubre de 2020, según consta en autos a fojas 59, en que S.S. se
 declaró inhabilitada para continuar conociendo de la presente causa de
 conformidad con lo dispuesto en el artículo 199 inciso primero del Código Orgánico
 de Tribunales, en relación con la parte final de lo establecido en el artículo 125 del
 Código de Procedimiento Civil, todo lo anterior en virtud de encontrarse comprendida
 en la causal de recusación establecida en el numeral 5˚ del artículo 196 del Código
 Orgánico de Tribunales, venimos en interponer un incidente de nulidad de todo
 lo obrado al tenor de lo dispuesto en los artículos 83 y siguientes del Código de
 Procedimiento Civil, sobre la base de las siguientes consideraciones de hecho y
 derecho:

 1. Según consta en autos a fojas 59, el 19 de octubre de 2020, S.S. declaró
 encontrarse comprendida en la causal de recusación establecida en el numeral 5˚
 del artículo 196 del Código Orgánico de Tribunales, motivo por el que se declaró
 de oficio inhabilitada para seguir conociendo de la presente causa.

 Es de trascendental importancia advertir que, en la referida resolución, S.S.
 argumenta que “en razón del estudio directo del proceso digital, con motivo de
 las solicitudes en tramitación y pendientes de resolver, esta Jueza ha advertido que



                                                                                      1
20-11254-jlg   Doc 1481-11    Filed 12/11/20 Entered 12/11/20 17:46:03     Exhibit 11
                                      Pg 3 of 9



 se considera comprendida en la causal de recusación del numeral quinto del articulo
 196 del ya citado código”.

 2. De tal consideración se advierte un antecedente de particular relevancia y
 gravedad: S.S. reconoce que recién a estas alturas del procedimiento, luego
 de haberse agotado la fase discusión, y más grave aún, después de haber
 aprobado una conciliación profundamente vulneratoria de los derechos de
 los consumidores, ha estudiado de forma directa el proceso digital.

 En efecto, senda consideración de parte de S.S. deja en evidencia que, en
 consecuencia, cada una de las resoluciones emanadas del Tribunal con anterioridad
 del momento de dictar la citada resolución de 19 de octubre de 2020, se dictaron
 afectándole una causal de inhabilidad que ahora “descubre” y con total
 desconocimiento de los hechos de la causa y de las alegaciones vertidas
 en el proceso, cuestión que es incompresible y da cuenta de la irregularidad con
 la que se han sustanciado los autos.

 3. A mayor abundamiento, S.S. considera haber incurrido en la referida causal de
 inhabilidad por el hecho de “tener la calidad de acreedora de la parte
 demandada en estos autos, en virtud de un paquete turístico que a mediados
 del año anterior compré a la empresa despegar.com que – entre otros servicios-
 incluía pasaje de avión”, circunstancia que debió advertirla con meridiana
 claridad con la sola lectura de la demanda de autos.

 De lo anterior no cabe más que concluir que la demanda de autos fue proveída, el
 19 de junio de 2020, fecha en que S.S. ya se encontraba comprendida en dicha
 causal de recusación, sin siquiera haberla leído o haber reparado en la
 identidad de una de las partes.

 Lo anterior resulta absoluta e incontrastablemente evidente, puesto que toda la
 discusión de autos ha versado sobre la falta de cumplimiento de parte de
 LATAM AIRLINES respecto de los derechos los consumidores de la aerolínea.


                                                                                  2
20-11254-jlg   Doc 1481-11     Filed 12/11/20 Entered 12/11/20 17:46:03          Exhibit 11
                                       Pg 4 of 9



 Siendo S.S. consumidora de los servicios de LATAM, era inevitable advertir el
 conflicto de interés en este juicio con la sola lectura de la demanda en que,
 precisamente, se reclama tal incumplimiento.

 4. De lo señalado en los párrafos anteriores, salta a la vista que, si la inhabilidad de
 S.S. existía al momento de iniciarse este juicio, S.S. de oficio debía declarar nulo
 todo lo obrado en autos a partir del momento que se proveyó la demanda y en
 ningún caso desde que S.S. supuestamente se percató que estaba inhabilitada.

 Por lo tanto, resulta improcedente que la inhabilidad de S.S. solo tenga efectos para
 el futuro y deje como “válido” todo lo obrado con anterioridad, pues, reiteramos,
 dicha inhabilidad existía desde aquella época.

 Es decir, S.S. la inhabilidad de S.S. vició el proceso desde su inicio, y no a partir del
 19 de octubre pasado, cuando S.S. “descubrió” que se encontraba inhabilitada para
 conocer del juicio.

 5. Lo más grave de todo es que aquella no es la única impropiedad que ha
 cometido este Tribunal en el curso del presente juicio. En efecto, y como ya
 lo advirtió CONADECUS en sus presentaciones de 4 y 8 de octubre de 2020, S.S.
 incurrió, en resumen, en los siguientes defectos de tramitación del proceso:

 (i) Por resolución de 19 de junio de 2020, S.S. declaró admisible la demanda de
 autos y dispuso oficiar al SERNAC con el fin de dar cumplimiento a lo establecido
 en el artículo 51 N°9 de la LPC.

 Pues bien, en cumplimiento de lo anterior, el 24 de agosto de 2020, el SERNAC,
 través de correo electrónico, envió a S.S. el ORD Nº6348 en que le informaba que
 existía un juicio previo iniciado por CONADECUS A.C. en contra de LATAM AIRLINES
 GROUP S.A., por los mismos hechos, ante el 23º Juzgado Civil de Santiago (causa
 Rol C-8494-2020).




                                                                                        3
20-11254-jlg    Doc 1481-11    Filed 12/11/20 Entered 12/11/20 17:46:03    Exhibit 11
                                       Pg 5 of 9



 Sin embargo, y por razones que ignoramos, dicho oficio con la respuesta del SERNAC
 S.S. no lo incorporó al expediente, cuestión que habría obligado a S.S. a
 acumular este juicio al iniciado por CONADECUS ante 23° Juzgado Civil de Santiago,
 y, además, le hacía perder toda la competencia a S.S. para seguir conociendo de
 este juicio.

 Asimismo, S.S. debe considerar que tanto AGRECU como LATAM AIRLINES GROUP
 S.S. tenían perfecta conciencia de la existencia del juicio previo iniciado por
 CONADECUS A.C., y guardaron conveniente silencio al respecto.

 Como S.S. puede advertir, la situación procesal de este juicio es especialmente
 grave; sobre todo considerando que fue el mismísimo SERNAC y, por cierto,
 CONADECUS A.C., quienes le hicimos presente a S.S. todas las irregularidades
 procesales antes descritas.

 A pesar de lo anterior, S.S. permitió́ continuar con la tramitación de la presente
 causa, con todo lo que ello implica.

 (ii) Por resolución de 11 de agosto de 2020, en que S.S. resolvió́ rechazar la
 reposición deducida por LATAM y ordenó contestar la demanda, obvió por
 completo lo dispuesto en el inciso primero del art. 53 de la LPC, en cuanto
 a que es tal resolución -que rechaza la reposición interpuesta en contra de la
 resolución que declara admisible la demanda y ordena contestarla, o, bien, la tiene
 por contestada en caso de no haberse deducido recurso de reposición-, en la que el
 Tribunal debe de ordenar al demandante que informe a los consumidores que
 puedan considerarse afectados por la conducta del proveedor demandado, mediante
 la publicación de avisos en el diario y en el sitio Web del Servicio Nacional
 del Consumidor, para que comparezcan a hacerse parte o hagan reserva de sus
 derechos, debiendo contener el aviso, a lo menos, las menciones señaladas en los
 numerales del inciso segundo de aquella norma.




                                                                                  4
20-11254-jlg   Doc 1481-11      Filed 12/11/20 Entered 12/11/20 17:46:03    Exhibit 11
                                        Pg 6 of 9



 Fue recién mediante resolución de 18 de agosto de 2020, y previo requerimiento
 de la propia demandante, que S.S. le ordenó a ésta efectuar las publicaciones
 correspondientes en la forma establecida en el art. 53 de la LPC.

 (iii) Mediante resolución de 3 de septiembre de 2020, S.S. tuvo “por cumplido lo
 ordenado” en su resolución de 18 de agosto de 2020, con el solo mérito de haberse
 acompañado en el proceso las 3 publicaciones realizadas en el diario electrónico “El
 Mostrador”, en circunstancias que, a lo más, correspondía tener por cumplido
 “parcialmente” lo ordenado al no haberse acreditado la realización de
 publicaciones en el sitio web del SERNAC.

 Aún así, y pese a encontrarse pendiente tanto la respuesta del SERNAC
 como la publicación en su sitio web que ordena el art. 53 de la LPC, el 1 de
 octubre de 2020, se llevó a cabo la audiencia de conciliación decretada en
 autos, en la que las partes arribaron a un acuerdo que es abiertamente ilegal y
 totalmente contrario al interés colectivo de los consumidores.

 (iv) Por resolución de 5 de octubre de 2020, S.S. tuvo presente y por aprobado
 “en todo aquello que no fuere contrario a derecho” el improcedente e
 ilegal acuerdo arribado entre AGRECU y LATAM; dandole valor de equivalente
 jurisdiccional y ordenando efectuar las publicaciones que correspondan según el art.
 54 inciso tercero de la LPC.

 6. Se agrega a todo lo anterior, el hecho de que S.S. ha desatendido los intentos de
 CONADECUS A.C. por hacer presentes los vicios de este procedimiento y solicitar
 su rectificación, en defensa de los intereses colectivos y/o difusos de los
 consumidores, así como las graves ilegalidades de fondo del acuerdo
 conciliatorio.

 Dicho en otras palabras, no sólo tramita un procedimiento en el que tiene un interés
 con una de las partes, sin conocimiento de los hechos y alegaciones de la causa
 según sus propias declaraciones, y cometiendo una serie de impropiedades que han


                                                                                   5
20-11254-jlg   Doc 1481-11     Filed 12/11/20 Entered 12/11/20 17:46:03        Exhibit 11
                                       Pg 7 of 9



 viciado el presente juicio, además S.S. ha declinado rectificar el curso de los
 acontecimientos denegando los intentos que se han realizado en defensa de los
 intereses de los consumidores.

 7. Todo lo anterior configura con total y contundente evidencia la nulidad procesal
 comprendida en el artículo 83 del Código de Procedimiento Civil, que en su inciso
 primero dispone: “La nulidad procesal podrá ser declarada, de oficio o a petición
 de parte, en los casos que la ley expresamente lo disponga y en todos aquellos
 en que exista un vicio que irrogue a alguna de las partes un perjuicio
 reparable sólo con la declaración de nulidad”.

 De la norma transcrita se desprende que la nulidad procesal procede siempre que
 exista algún vicio que irrogue perjuicios reparables sólo con la declaración de
 nulidad, circunstancia que concurre a todas luces en el caso de autos. Lo anterior,
 queda evidencia puesto que S.S. ha aprobado un acuerdo de conciliación
 contrario a derecho mientras se encontraba inhabilitada para conocer del
 presente juicio, cuestión que solo puede subsanarse mediante la nulidad. Del
 mismo modo, S.S. proveyó la demanda y substanció todo el procedimiento
 teniendo interés con una de las partes, sin conocimiento de los hechos y alegaciones
 de la causa según su propia confesión, y cometiendo una serie de impropiedades
 que han viciado el presente juicio, por lo que la única solución posible es decretar la
 nulidad de todo lo obrado en estos autos.

 8. Por su parte, el inciso segundo del artículo 83 establece que: “La nulidad sólo
 podrá impetrarse dentro de cinco días, contados desde que aparezca o se
 acredite que quien deba reclamar de la nulidad tuvo conocimiento del
 vicio, a menos que se trate de la incompetencia absoluta del tribunal. La parte que
 ha originado el vicio o concurrido a su materialización o que ha convalidado tácita o
 expresamente el acto nulo, no podrá demandar la nulidad”.

 La concurrencia de los requisitos que se desprenden de esta norma es también
 prístina. S.S. ha puesto a las partes en conocimiento de su inhabilidad recién el 19


                                                                                      6
20-11254-jlg   Doc 1481-11     Filed 12/11/20 Entered 12/11/20 17:46:03         Exhibit 11
                                       Pg 8 of 9



 de octubre sin que fuera posible advertirlo con anterioridad a su propia declaración;
 y por otra parte, es claro que el vicio lo ha cometido el mismo Tribunal y no quien
 lo alega.

 9. Finalmente, el inciso final del artículo 83 dispone que: “La declaración de nulidad
 de un acto no importa la nulidad de todo lo obrado. El tribunal, al declarar la nulidad,
 deberá establecer precisamente cuáles actos quedan nulos en razón de su conexión
 con el acto anulado”.

 Sobre este punto es preciso advertir que, si bien no es necesario que en todos los
 casos la nulidad de un acto suponga la nulidad de todo lo obrado, en la especie y
 dadas las características del vicio de que adolece el presente procedimiento, debe
 estimarse que ninguna actuación emanada de S.S. se encuentra libre de
 vicio por lo que debe anularse todo lo obrado en autos, desde la resolución
 que proveyó la demanda en adelante.

        POR TANTO, en virtud de lo dispuesto en los artículos 83 y siguientes del
 Código de Procedimiento Civil, y las demás normas legales que resulten pertinentes
 en la especie,

        A S.S. RESPETUOSAMENTE PEDIMOS: Tener por interpuesto el presente
 incidente de nulidad de todo lo obrado, acogerlo a tramitación y, en definitiva,
 aceptarlo resolviendo la nulidad de todo lo obrado en autos desde la resolución que
 proveyó la demanda en adelante, o desde el momento o actuación que S.S. estime
 conforme a derecho.

        OTROSI: Que, para el improbable evento que S.S. rechace la interposición
 del incidente de nulidad procesal de todo lo obrado formulada en lo principal de esta
 presentación, y dentro de plazo legal, por medio de este acto venimos en solicitar a
 S.S., en subsidio de lo principal y sobre la base de los mismos antecedentes de
 hecho y derecho que se dan por enteramente reproducidos, en virtud del principio
 de economía procesal, declare de oficio la nulidad de todo lo obrado en autos


                                                                                       7
20-11254-jlg   Doc 1481-11    Filed 12/11/20 Entered 12/11/20 17:46:03    Exhibit 11
                                      Pg 9 of 9



 desde la resolución que proveyó la demanda en adelante en virtud de lo dispuesto
 en los artículos 83 y siguientes del Código de Procedimiento Civil.

       POR TANTO, en virtud de lo dispuesto en los artículos 83 y siguientes del
 Código de Procedimiento Civil, y las demás normas legales que resulten pertinentes
 en la especie,

       A S.S. RESPETUOSAMENTE PEDIMOS: En subsidio de lo principal,
 declarar de oficio la nulidad de todo lo obrado en autos desde la resolución que
 proveyó la demanda en adelante, o desde el momento o actuación que S.S. estime
 conforme a derecho.




                                                                                 8
